DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 12/30/2020 have been entered. 
Claims 1, 2, 9, 26, 37, 46, 54, 58, 62, 65, 77, 78, 82, 83, 100, 107, 108, 118 are pending.
Claims 82, 83, 100, 107, and 108 are withdrawn from further consideration as they are directed to non-elected subject invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 26, 37, 46, 54, 58, 62, 65, 77, 78, and 118 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0224268 (‘268) in view of Jokic et al., Czech J Food Sci, 2013;31(2):116-125.
‘268 teaches a composition comprising 0.001 to 5.0 wt% of hormone including testosterone, 0.01 to 50 wt% of surfactant, 40 to 65 wt% of water and 10 to 85% of medium chain triglyceride (C6-12 triglyceride) and soybean oil (see claims 1, 3, 6, 15 for example). ‘268 teaches the suitable surfactant can be non-ionic surfactant such as ethoxylated fatty acid - Cremophor RH 40 a.k.a.PEG-40 hydrogenated castor oil (see claims 7 and 8; also [0116]). ‘268 also teaches additional agents. Including preservatives, can be used (see [0139]-[0143]). ‘268 teaches the composition can be formulated into various dosage forms such as spray, emulsion, and gel (see [0033]).

Jokic et al. teaches soybean oil contain about 80% of unsaturated triglycerides (as fatty acid) (the total of C18:1, C18:2, and C18:3 content) (see Table 1 and 2).
It would have been obvious to one of ordinary skill in the art to adjust the weight ratio of the herein claimed ingredients. 
One of ordinary skill in the art would have been motivated to adjust the weight ratio of the herein claimed ingredients. The optimization of result effect parameters (e.g., dosage range, dosing regimens) is obvious as being within the skill of the artisan. The optimization of known effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.  It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Furthermore, soybean oil can be incorporated into the testosterone composition along with medium chain triglyceride. Therefore, using the combination of MCT and soybean oil to formulating the testosterone composition would be reasonably expected to be successful.
In addition, the composition suggested by the cited prior art can be formulated into dosage forms that are suitable for sublingual or nasal application such as spray, gel, or emulsion.

Response to Arguments
12/30/2020 averring the cited prior art’s failure to teach the herein claimed route of administration – nasal and sublingual, have been fully considered but they are not persuasive. The examiner notes that the composition suggested by the cited prior art can be formulated into dosage forms such as spray, gel, or emulsion.  These dosage forms are capable and suitable for sublingual or nasal application. Therefore, the claimed limitation are considered met with the teachings of the cited prior art.
Applicant’s arguments with regard to the intended use in the prior art’s composition have been considered, but are not found persuasive. The examiner notes that the instant claims are directed to composition and the arguments are directed to the intended use of the composition taught in the prior art. Since the composition suggested by the cited prior art can be formulated into dosage forms such as spray, gel, or emulsion.  These dosage forms are capable and suitable for sublingual or nasal application. Therefore, as long as the composition taught in the prior art can perform the claimed limitations, the rejection under 35 USC 103a is considered as                                                                                                                             proper.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627